IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                               No. 01-41187
                             Summary Calendar



MARK A. GEENEN,

                                               Petitioner-Appellant,

versus

JANIE COCKRELL, DIRECTOR, TEXAS DEPARTMENT
OF CRIMINAL JUSTICE, INSTITUTIONAL DIVISION,

                                               Respondent-Appellee.

                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                         USDC No. G-98-CV-84
                        --------------------
                             June 7, 2002

Before JONES, SMITH and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

           Mark Albert Geenen, Texas prisoner #587421, appeals the

district court's dismissal of his 28 U.S.C. § 2254 petition as

time-barred.     Geenen was granted a certificate of appealability

(“COA”) by the district court on the issue whether it should have

applied equitable tolling.

           The district court found that Geenen's 28 U.S.C. § 2254

application was time-barred under the Antiterrorism and Effective

     *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 01-41187
                                      -2-

Death Penalty Act (AEDPA).         Geenen argues that because his first

federal habeas petition was pending for 27 months, and was not

dismissed until the day before the expiration of the AEDPA grace

period, he is entitled to equitable tolling for the period that his

petition was pending. Therefore, he argues that his second federal

habeas petition, filed nine months after the dismissal of his first

federal habeas petition, is timely.

            The § 2244(d)(1) limitations period and the grace period

may   be   equitably   tolled,    but   only    in   "rare   and   exceptional

circumstances."    See Felder v. Johnson, 204 F.3d 168, 170-71 (5th

Cir.), cert. denied, 531 U.S. 1035 (2000).               A district court's

decision not to apply the doctrine of equitable tolling is reviewed

for abuse of discretion.         See Ott v. Johnson, 192 F.3d 510, 513

(5th Cir. 1999).

            Geenen was on notice that he had not exhausted his state

court remedies regarding two of the factual predicates raised in

his first federal habeas petition within seven months of filing

that petition.    Thus, Geenen had 20 months either to abandon those

claims or seek to exhaust his state court remedies, but he chose

not to do so.    Moreover, when he filed the present petition, nine

months after the dismissal of his first petition, Geenen included

the same factual predicates that led to the dismissal of his first

petition.    He did not abandon those claims for over a year after

filing this second petition. Under the circumstances of this case,

the district court did not abuse its discretion when it concluded
                                No. 01-41187
                                     -3-

that Geenen did not diligently pursue his 28 U.S.C. § 2254 relief.

See   Coleman   v.   Johnson,   184 F.3d 398,   403   (5th   Cir.   1999).

Accordingly, the district court’s judgment dismissing Geenen’s 28

U.S.C. § 2254 petition as time-barred is AFFIRMED.

           AFFIRMED.